                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

Tobian Ponder,                                )
                                              )
                       Petitioner,            )       C.A. No. 1:19-1125-HMH-SVH
                                              )
               vs.                            )          OPINION & ORDER
                                              )
United States of America, and Warden          )
Bryan Antonnelli,                             )
                                              )
                       Respondent.            )

       This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Shiva V. Hodges made in accordance with 28 U.S.C. § 636(b) and Local Civil

Rule 73.02 of the District of South Carolina.1 Tobian Ponder (“Ponder”) seeks habeas

corpus relief pursuant to 28 U.S.C. § 2241. In her Report and Recommendation, Magistrate

Judge Hodges recommends dismissing Ponder’s § 2241 petition without prejudice and without

requiring the Respondent to file a return because Ponder is unable to satisfy the 28 U.S.C.

§ 2255 savings clause requirements.

       Ponder filed objections to the Report and Recommendation. Objections to the Report

and Recommendation must be specific. Failure to file specific objections constitutes a waiver of

a party’s right to further judicial review, including appellate review, if the recommendation is

accepted by the district judge. See United States v. Schronce, 727 F.2d 91, 94 & n.4 (4th Cir.


       1
          The recommendation has no presumptive weight, and the responsibility for making a
final determination remains with the United States District Court. See Mathews v. Weber, 423
U.S. 261, 270 (1976). The court is charged with making a de novo determination of those
portions of the Report and Recommendation to which specific objection is made. The court may
accept, reject, or modify, in whole or in part, the recommendation made by the magistrate judge
or recommit the matter with instructions. 28 U.S.C. § 636(b)(1) (2006).

                                                  1
1984). In the absence of specific objections to the Report and Recommendation of the

magistrate judge, this court is not required to give any explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

        Upon review, the court finds many of Ponder’s objections are non-specific, unrelated to

the dispositive portions of the magistrate judge’s Report and Recommendation, or merely restate

his claims. However, the court was able to glean one specific objection. Ponder objects to the

magistrate judge’s conclusion that he cannot demonstrate that 28 U.S.C. § 2255 is inadequate or

ineffective to test the legality of his detention under the savings clause test set forth in United

States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018). (Objs., generally, ECF No. 12.) A federal

prisoner may challenge the legality of his sentence under § 2241, rather than

§ 2255, if the prisoner can demonstrate that § 2255 is inadequate or ineffective to test the

legality of the sentence. See In re Jones, 226 F.3d 328, 333 (4th Cir. 2000) (citing 28 U.S.C.

§ 2255); Wheeler, 886 F.3d at 428.

       Specifically, Ponder contends that, although he was convicted and sentenced in a district

court within the Eleventh Circuit, the Fourth Circuit’s decision in United States v. Simms, 914

F.3d 229 (4th Cir. 2019), finding that conspiracy to commit Hobbs Act robbery is not a crime of

violence, applies to his conviction and sentence. Ponder was found guilty after a jury trial of

one count of conspiracy to commit Hobbs Act robbery, four counts of Hobbs Act robbery (18

U.S.C. § 1951), four counts of using a firearm during and in relation to a crime of violence (18

U.S.C. § 924(c)(1)(A)(ii)), one count of possession of a firearm by a convicted felon (18 U.S.C.

§ 922(g)), and one count of possession of a stolen firearm (18 U.S.C. § 922(j)).




                                                  2
       Ponder’s argument is without merit. The applicable substantive law is the law of the

Eleventh Circuit. Eames v. Jones, 793 F. Supp. 2d 747, 749 (E.D.N.C. 2011) (finding that

substantive law of circuit where habeas petitioner had been convicted and sentenced, rather than

law of circuit where case was filed, applied in determining whether petitioner was entitled to

bring § 2241 petition pursuant to “savings clause”); Van Hoorelbeke v. United States, No.

0:08-3869-CMC-PJG, 2010 WL 146289, at *4 (D.S.C. Jan. 8, 2010) (citing Chaney v. O’Brien,

No. 7:07CV00121, 2007 WL 1189641, at *3 (W.D. Va. Apr. 23, 2007) (holding that in applying

the second prong of the In re Jones test, “the substantive law relevant to a § 2241 petition is that

of the circuit in which the petitioner was convicted”)). Further, the Eleventh Circuit has held

that conspiracy to commit Hobbs Act robbery is a crime of violence. McKnight v. United

States, 753 F. App’x 873, 874 (11th Cir. 2019) (finding that conspiracy to commit Hobbs Act

robbery is a crime of violence under the residual clause) (per curiam). Based on the foregoing,

Ponder’s objection is without merit.

       Therefore, after a thorough review of the magistrate judge’s Report and the record in this

case, the court adopts the magistrate judge’s Report and Recommendation.

       It is therefore

       ORDERED that Ponder’s § 2241 petition, docket number 1, is dismissed without

requiring the Respondent to file a return.

       IT IS SO ORDERED.

                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

Greenville, South Carolina
May 16, 2019


                                                 3
                              NOTICE OF RIGHT TO APPEAL

       The Petitioner is hereby notified that he has the right to appeal this order within sixty

(60) days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                 4
